Case 6:14-cv-06016-GAP-EJK Document 292 Filed 01/21/20 Page 1 of 2 PageID 5923
               Case: 17-12583 Date Filed: 01/21/2020 Page: 1 of 1


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

 David J. Smith                                                                     For rules and forms visit
 Clerk of Court                                                                     www.ca11.uscourts.gov


                                         January 21, 2020

 Clerk - Middle District of Florida
 U.S. District Court
 401 W CENTRAL BLVD
 ORLANDO, FL 32801

 Appeal Number: 17-12583-CC
 Case Style: Crawford's Auto Center, Inc., et al v. State Farm Mutual Automobile I, et al
 District Court Docket No: 6:14-md-02557-GAP-TBS
 Secondary Case Number: 6:14-cv-06016-GAP-TBS

 A copy of this letter, and the judgment form if noted above, but not a copy of the court's
 decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
 was previously forwarded to counsel and pro se parties on the date it was issued.

 The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
 was previously provided on the date of issuance.

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: Lois Tunstall
 Phone #: (404) 335-6191

 Enclosure(s)
                                                                     MDT-1 Letter Issuing Mandate
Case 6:14-cv-06016-GAP-EJK Document 292 Filed 01/21/20 Page 2 of 2 PageID 5924
               Case: 17-12583 Date Filed: 01/21/2020 Page: 1 of 1


                            UNITED STATES COURT OF APPEALS
                                  For the Eleventh Circuit
                                      ______________

                                          No. 17-12583
                                         ______________

                                   District Court Docket Nos.
                        6:14-md-02557-GAP-TBS; 6:14-cv-06016-GAP-TBS

 CRAWFORD'S AUTO CENTER, INC., et al.,
                                                    Plaintiffs - Appellants,

 versus

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY, et al.,

                                              Defendants - Appellees.
                        __________________________________________

                        Appeal from the United States District Court for the
                                    Middle District of Florida
                        __________________________________________

                                           JUDGMENT

 It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
 entered as the judgment of this Court.

                                    Entered: December 20, 2019
                          For the Court: DAVID J. SMITH, Clerk of Court
                                          By: Jeff R. Patch




 ISSUED AS MANDATE 01/21/2020
